COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTION

Appellate case name:         In the Matter of K. T. S.

Appellate case number:       01-18-0778-CV

Trial court case number:     2017-02717J

Trial court:                 315th District Court of Harris County

        This is an accelerated appeal from a juvenile certification order. Appeals in juvenile
certification cases are to be brought to final disposition within 180 days of the date the
notice of appeal is filed, so far as reasonably possible. See Order Accelerating Juvenile
Certification Appeals and Requiring Juvenile Courts to Give Notice of the Right to an
Immediate appeal, Misc. Docket No. 15-9156 (Tex. Aug. 28, 2015). On March 27, 2018,
counsel for appellant, K. T. S., Gary M. Polland, timely filed a notice of appeal in the trial
court from the March 27, 2018 order to waive jurisdiction, setting the 180-day compliance
deadline for September 21, 2018. See id. at 3(a).

       Although the notice of appeal did not indicate whether Polland was appointed or
whether appellant was appealing as indigent, the trial court found in its order that it had
appointed Polland as appellant’s trial counsel more than ten days before the March 20,
2018 hearing. Accordingly, the Court sua sponte directs the Clerk of this Court to mark
the appellant, K. T. S., indigent in this Court’s records and allowed to proceed without
advance payment for purposes of the filing, clerk’s, and reporter’s record fees. Appellant’s
counsel, Gary M. Polland, is ordered to file the docketing statement within 5 days of the
date of this Order.

        However, the district clerk did not file the letter of assignment assigning this appeal
to this Court until August 28, 2018. The district clerk’s civil/family post-trial supervisor
filed an information sheet in this Court explaining that the post-trial department did not
receive the notice of appeal from the trial court clerk until after Polland had provided a file-
stamped copy on August 28, 2018. On August 29, 2018, the district clerk filed a first
motion for extension of time to file the clerk’s record until September 10, 2018.
        Although this is the district clerk’s first extension request, the accelerated schedule
in juvenile certification cases requires greater compliance with deadlines and greater
scrutiny of extensions. The district clerk explained that it needed more time to put together
the clerk’s record because it had recently filed this appeal with this Court. Assuming the
notice of appeal had been transferred promptly and this appeal assigned here soon
thereafter, the records were to have been filed in this Court by April 6, 2018. See TEX. R.
APP. P. 26.1(b), 35.1(b). Given the delay in assigning this appeal here was apparently due,
at least in part, to the district clerk not promptly transferring the notice of appeal to the
civil/family post-trial department, that put this Court’s compliance response deadline at
September 21, 2018, just 24 days after this appeal was assigned here, which requires this
Court to expedite the deadline for filing the records. See TEX. R. APP. P. 35.3(c) (noting
that “appellate court may enter any order necessary to ensure the timely filing of the
appellate record.”).

       Accordingly, the district clerk’s motion for an extension of time to file the clerk’s
record is GRANTED, in part, until September 4, 2018, but no further extensions will
be granted absent extraordinary circumstances. See TEX. R. APP. P. 38.6(d).

       Similarly, the Court sua sponte ORDERS the court reporter, Cara Massey, or the
substitute reporter, to prepare, certify, and file a reporter’s record in this appeal, without
advance payment of costs, no later than September 4, 2018. See TEX. R. APP. P.
20.1(j)(3), 34.6(d). No extensions will be granted absent extraordinary circumstances.

       Finally, the Court sua sponte ORDERS appellant’s brief to be filed within 10 days
of the date of the filing of the appellate records. See TEX. R. APP. P. 2, 38.6(a), (d).
Appellee’s brief, if any, is ORDERED to be filed within 10 days of the date of the filing
of appellant’s brief. See TEX. R. APP. P. 2, 38.6(b), (d). No extensions will be granted
absent extraordinary circumstances.

      It is so ORDERED.
Judge’s signature: /s/ Laura Higley
                   X Acting individually          Acting for the Court

Date: August 30, 2018




                                              2